DETAILED ACTION
This action is responsive to the application No. 17/102,766 filed on November 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 described in Fig. 3 in the reply filed on 03/08/2022 is acknowledged.  The Applicants indicated that claims 1-20 read on the elected species.  Accordingly, pending in this Office action are claims 1-20.25 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 10 the “the adjusting the size comprises adjusting the size of the first gate via or the size of the second gate via in both the first direction and the second direction” must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Do (US 2016/0056153).

Regarding Claim 1, Do (see, e.g., Figs. 1-15), teaches a method, comprising: obtaining an integrated circuit (IC) layout design, wherein the IC layout design including:
a first gate structure GS1(GS2) and a second gate structure GS2(GS1) (see, e.g., par. 0065),
a first gate via CT1(CT2) and a second gate via CT2(CT1) disposed on the first gate structure GS1(GS2) and the second gate structure GS2(GS1), respectively (see, e.g., par. 0105); and
a first contact 140 (i.e., left contact 140) and a second contact 140 (i.e., right contact 140) disposed on opposite sides of the first gate structure GS1(GS2) in a top view (see, e.g., Figs. 9, 11); and
revising the integrated circuit (IC) layout design at least in part by adjusting a size of the first gate via CT1(CT2) or a size of the second gate via CT2(CT1) (see, e.g., Figs. 9, 10C, 11, 12C).

Regarding Claim 2, Do teaches all aspects of claim 1.  Do (see, e.g., Figs. 1-15), teaches that the adjusting comprises decreasing the size of the first gate via CT2 (see, e.g., Figs. 9, 10C, 11, 12C).  

Regarding Claim 3, Do teaches all aspects of claim 1.  Do (see, e.g., Figs. 1-15), teaches that the adjusting comprises increasing the size of the second gate via CT2 (see, e.g., Figs. 9, 10C, 11, 12C).  

Regarding Claim 4, Do teaches all aspects of claim 1.  Do (see, e.g., Figs. 1-15), teaches that the first gate via CT1 and the second gate via CT2 have substantially similar sizes before the revising (see, e.g., Figs. 9, 10C, 11, 12C).  

Regarding Claim 5, Do teaches all aspects of claim 1.  Do (see, e.g., Figs. 1-15), teaches fabricating an IC device based on the revised IC layout design (see, e.g., par. 0057).  

Regarding Claim 6, Do teaches all aspects of claim 1.  Do (see, e.g., Figs. 1-15), teaches that the first contact 140 (i.e., left contact 140) or the second contact 140 (i.e., right contact 140) comprises a slot contact (see, e.g., Figs. 9, 11, par. 0070).  

Regarding Claim 7, Do teaches all aspects of claim 6.  Do (see, e.g., Figs. 1-15), teaches that the slot contact comprises electrical connectivity to a source or a drain (see, e.g., Figs. 9, 11, par. 0070).  

Regarding Claim 8, Do teaches all aspects of claim 1.  Do (see, e.g., Figs. 1-15), teaches that the first gate via CT1, but not the second gate via CT2, is surrounded by the first contact 140 and the second contact 140 (see, e.g., Fig. 11, where via CT1 is surrounded by a pair of source/drain contacts 140 and via CT2 is surrounded by a different pair of source drain contacts 140).  

Regarding Claim 9, Do teaches all aspects of claim 1.  Do (see, e.g., Figs. 1-15), teaches that:
the first gate structure GS1(GS2) and the second gate structure GS2(GS1) each extends in a first direction D1 in the top view (see, e.g., Figs. 9, 11); and
the adjusting the size comprises adjusting the size of the first gate via CT1(CT2) or the size of the second gate via CT1(CT2) in at least a second direction D2 different from the first direction D1 (see, e.g., Figs. 9, 10C, 11, 12C).  

Regarding Claim 10, Do teaches all aspects of claim 9.  Do (see, e.g., Figs. 1-15), teaches adjusting the size of the first gate via CT1 (CT2) or the size of the second gate via CT2(CT1) in a second direction D2 (see, e.g., Figs. 9, 10C, 11, 12C).
Do is silent with respect to the claim limitation that adjusting the size comprises adjusting the size of the first gate via or the size of the second gate via in both the first direction and the second direction. 
However, this claim limitation is merely considered a change in the size of the first and/or second gate vias in the first and second directions in the process of Do.  The In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed size, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed size in Do’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed size or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen size or upon another variable recited in a claim, the applicant must show that the chosen size is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
See also, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 13, Do (see, e.g., Figs. 1-15), teaches that a method, comprising:
receiving an original integrated circuit (IC) layout, wherein the original IC layout includes a first gate via CT2 located on a first gate GS2, a second gate via CT3 located on a second gate GS3, a first contact 140 (i.e., top contact 140) located adjacent to a first side of the first gate via CT2, a second contact 140 (i.e., bottom contact 140) located adjacent to aAttorney/Docket No. P20181821US01/24061.3817US02Customer No. 42717 second side of the first gate via CT2, wherein the second gate via CT3 has no source/drain contacts located adjacent thereto (see, e.g., Figs. 9, 11); and
generating a new IC layout at least in part by decreasing a size of the first gate via CT2 or by increasing a size of the second gate via CT3 (see, e.g., Figs. 9, 10C, 11, 12C).  


Allowable Subject Matter
Claims 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814